Dissenting Opinion STOUDER, J. I cannot agree with the majority opinion. While there need not be proof of an act of prostitution to sustain a conviction under section 11-17, chap 38, Ill Rev Stats 1965, the elements of the offense as outlined by said section 11-17 must necessarily be proved and cannot be proved solely by Defendant’s admissions or confession. People v. Lueder, 3 Ill2d 487, 121 NE2d 743. The elements of this offense are (1) that Defendant must have or exercise control over the premises; (2) the premises must be such as to offer seclusion or shelter for the practice of prostitution; and (3) that the above conditions must exist in conjunction with one or more of the following, (a) actual knowledge of the purpose intended or (b) constructive knowledge of the purpose intended or (c) continued use after actual or constructive knowledge of the actual use. In the instant case the only evidence contained in the record is the testimony of one witness who purported to testify as to the acts leading up to Defendant’s arrest and certain alleged admissions. From his testimony, it is possible with considerable difficulty to glean the following facts independent of Defendant’s admissions: 1. That he was invited to enter the premises in question by either or both of two women, neither of whom was the Defendant, and that he did so enter. 2. That he found the Defendant on the premises in a different room. 3. That he informed Defendant he was arresting the two women for “prostitution” and 4. That at some time at some place the two women stated that they were prostitutes. Nowhere does the record show for what purpose the witness was invited to enter. Little if any value can be ascribed to the testimony of the witness concerning admissions. Despite repeated objections by defense counsel, admonitions by the court and the efforts of the Assistant State’s Attorney, the testimony of the witness was unresponsive to the questions asked and did not purport to relate actual conversations, the substance, or the time and place thereof. The best that can be said of the testimony is that in the opinion of the witness, one woman admitted to being a prostitute and to living at the address in question for one day and the other to being a prostitute and living at the premises for a few days. The record is devoid of any evidence, aside from the claimed admissions of Defendant, that the latter knew or should have known that there was any activity or conduct within or on the premises from which she should reasonably infer that the premises were being used for prostitution or that she continued to allow the use of the premises for purposes of prostitution with actual or constructive knowledge of such use. In addition, the record is likewise devoid of evidence of Defendant’s control of the premises in question aside from Defendant’s purported admissions. That this exercise of control is essential has been declared by this court in People v. Taylor, 57 Ill App2d 343, 206 NE2d 121. Lacking any competent evidence as to two of the three essential elements of this offense, we are left with a conviction for being present in a place which could offer seclusion or shelter for the practice of prostitution.